Case 1:18-Cv-01423 Document 1 Filed 11/16/18 Page 1 of 8 Page|D# 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

TRUSTEES OF THE PLUl\/IBERS AND
PIPEFITTERS NATIONAL PENSION FUND
103 Oronoco Street

Alexandria, VA 22314

Plaintiffs,

v. Civil Action NO.
JOHN F. MARANDOLA d/b/a MER]T
MECHANICAL CORPORATION

24 Minnesota Avenue

Warwiek, Rl 02888-601]

Serve:

Jelm F. Marandola, Owner
l\/lerit Mechanical Corporation
24 Minneseta Avenue
Warwiek, Rl 02888-6011

Defendant.

`_/\_/\_/\_/\_/\_/\_/\_/\/\-/\_/\_/\_/\_/\_/\_/\/\`/\,/V\_/\_/

 

COMPLAINT
(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT;
TO COLLECT CONTRlBUTIONS DUE TO PLAINTIFF FUND
AND TO ENJOIN VIOLATIONS OF THE TERMS OF AN
EMPLOYEE BENEFIT PLAN)
PARTIES

l. Plaintiffs TruStees of the Plumbers & Pipef`ltters National Pension Fund
(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit
plan as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirernent lneome

Security Aet of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is

established and maintained by a Restated Ag'reement and Declaration Of Trust and by a Colleetive

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 2 of 8 Page|D# 2

Bargaining Agreement between the United Association Local Union No. 51 and the Defendant.
The National Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

2. Defendant John F. Mardanola is an individual doing business as Merit
Mechanical Corporation under the laws of the State of Rhode Island With an office located in
Warwicl<, Rhode Island. Defendant transacts business in the State of Rhode Island as a
contractor or subcontractor in the plumbing and pipefitting industry and at all times herein Was
an "employer in an industry affecting commerce" as defined in Sections 501(1), (3) and 2(2) of
the Labor-Management Relations Act (Ll\/IRA), 29 U.S.C. §§ 142(1), (3) and 152(2); Sections
3(5), (9), (ll), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12) and (14); and
Section 3 of the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

3. Defendant l\/[erit Mechanical Corporation is a Rhode Island business
existing under the laws of the State of Rhode Island With an office located in Warwick, Rhode
Island. Defendant Merit Mechanical Corporation’s corporate status Was revoked on October 2,
2012 pursuant to information obtained from the Rhode Island Secretary of State. Defendant
l\/[erit Mechanical Corporation transacts business in the State of Rhode Island as a contractor or
subcontractor in the plumbing and pipefitting industry and at all times herein Was an "employer
in an industry affecting commerce" as defined in Sections 501(1), (3) and 2(2) of the Labor-
Management Relations Act (LMRA), 29 U.S.C. §§ 142(1), (3) and 152(2); Sections 3(5), (9),
(1 1), (12) and (14) ofERlSA, 29 U.S.C. §§ 1002(5), (9), (ll), (12) and (14); and Section 3 ofthe
l\/Iultiemployer Pension Plan Arnendrnents Act of 1980, 29 U.S.C. § 1001a.

JURISDICTION
4. This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of Ll\/lRA, 29 U.S.C. § l85(a). This

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 3 of 8 Page|D# 3

is an action for breach of a Collective Bargaining Agreement between an employer and labor

organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plan under the terms of the Collective Bargaining

Agreernent, and an action to enjoin the violation of the terms of an employee benefit plan.
COUNTI

5 . Defendant is signatory to the Collective Bargaining Agreement with Um'ted
Association Local Union No. 51 establishing the terms and conditions of employment for
journeymen and apprentice plumbers and pipefitters employed by the Defendant.

6. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay
to the National Pension Fund certain sums of money for each hour worked by employees of the
Defendant covered by the Collective Bargaining Agreement.

7. Defendant employed certain employees covered under the Collective
Bargaining Agreement during this period and continuing

8. Defendant has failed to make contributions due to the National Pension
Fund for work performed at Defendant’s request for the months of May 2018 through September

2018 on behalf of members in Local 51’sjurisdiction.

9. Defendant has failed to make contributions to the National Pension Fund in
the amount of $14,17'5.00 for the months of May 2018 and June 2018 pursuant to reports submitted

by Defendant

10. Defendant has failed to submit reports to the National Pension Fund
indicating the amount owed for the months of July 2018 through September 2018.
1l. Pursuant to the terms of the Collective Bargaining Agreement, Defendant

is obligated to pay these contributions owed to the National Pension Fund.

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 4 of 8 Page|D# 4

12. Pursuant to Article VI, Section 6 of the Restated Agreement and
Declaration of Trust establishing the Plumbers and Pipefitters National Pension Fund, when an
employer fails to file the properly completed report forms, in order to determine the amounts due,
the Fund is authorized to project the delinquent amount using the following formula:

. . . The Trustees of may project as the amount of the delinquency (a)
the average of the monthly payments actually made by the Employer
for the last three (3) months for which the payments were made, or
(b) the average of monthly payments made by the Employers for the
last twelve (12) months for which payments were made, or (c) the
average of the monthly payment documented by the remittance
reports submitted by the Employer without payments for the last
three (3) months, or (d) the average of the monthly payment
documented by remittance reports submitted by the Empioyer
without payments for the last twelve (12) months, or (e) the average
monthly contributions determined by (i) certified payroll records
required under any applicable federal, state or local law or (ii) an
audit of the payroll and wage records of an Employer. . .

13. Defendant is bound to the Restated Agreement and Declaration of Trust.

14. Using report forms submitted for the last 3 months for which the
Defendant actually submitted contributions to the Fund the projected delinquency for the months
listed in paragraph number 10 is $11,281.26, calculated as follows:

Local 51 - Julv 2018 through September 2018:

11/17 - $ 3,931.25

03/18 - $ 3,662.50

04/18 ~ $ 3,687.50

$l 1,281.25 divided by 3 = $3,760.42 per month
[33,760.42 x 3 months (07/18 through 09/18) = $l 1,281.26]
15 . Pursuant to paragraphs 9 and 14 above, Defendant owes to the National

Pension Fund contributions for the months of May 2018 through September 2018 in the total

amount of$25,456_26.

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 5 of 8 Page|D# 5

16. Pursuant to Article Vl, Section 5 of the Restated Agreement and
Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the
amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

. . . If an Employer has failed to pay the amounts due when such
amounts become due and payable, that Employer shall be
considered delinquent. The Trustees may assess liquidated
damaged against any delinquent employer in the amount of 10% of
the amount due if payment is not received by the due date. . . .

17. Pursuant to this provision, Defendant is obligated to the National Pension
Fund in the amount of $2,545.63 in liquidated damages for late payments for the months of May
2018 through September 2018.

WHEREFORE, in Count I Plaintiff Fund prays for judgment as follows:

A. ln the total amount of $25,456.26 for contributions due for work
performed for the months of May 2018 through September 2018, plus interest assessed at a rate
of 12% per annum pursuant to the Trust Agreement on the amount due from the date of

delinquency until the date of payment, costs, and reasonable attorneys’ fees, pursuant to 29

U.s.C. § 1132(§)(2)311<123 U.s.C. § 1961.

B. ln the amount of $2,545.63 for liquidated damages assessed on late
payments for the months of May 2018 through September 2018, plus costs and reasonable

attorneys’ fees pursuant to 29 U.S.C. § 1132(g).

C. For contributions to the National Pension Fund which become due after
the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs

and attorneys’ fees pursuant to 29 U.S.C. § ll32(g)(2) and 28 U.S.C. § 1961.

D. For such further relief as the Court may deem appropriate

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 6 of 8 Page|D# 6

COUNT 11
18. This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and
515 of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin
violations of the terms of employee benefit plans.

19. Plaintiffs hereby adopt, incorporate and restate in Count ll paragraphs l

through 17.

20. Defendant, pursuant to the Restated Agreernent and Declaration of Trust
establishing the National Pension Fund, agreed to make timely contributions to the National
Pension Fund in the amounts and on the dates required by its Collective Bargaining Agreement
with United Association Local Union No. 51 in order to maintain the plan of benefits provided
through the National Pension Fund.

21. Defendant has repeatedly failed to submit timely reports or contributions
to the National Pension Fund in violation of the requirements of the aforementioned Restated
Agreernent and Declaration of Trust of the National Pension Fund.

WHEREFORE, in Count ll Plaintiff Fund prays for judgment as follows:

A. For a Court Order enjoining violations of the terms of the Plaintiff
employee benefit plans and requiring Defendant to submit timely contributions and reports to the

Plaintiff Funds.

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 7 of 8 Page|D# 7

B. For such further relief as the Court may deem appropriate

/ a

316403¢]

Respectfully submitted,

45 law

By:

John R. Hamey, ear No. 41520<)
Counsel for Plaintiff Funds

O'Donoghue & O'Donoghue LLP

5301 Wisconsin Ave., NW, Suite 800
Washington, DC 20015

Telephone No.: (202)3 62-0041
Facsimile No.: (202)362-2640
iharnev@odonoghuelaw.com

cna eaja age

Rebecca Richardson, Bar No. 80853/ L
Counsel for Plaintiff Funds
O’Donoghue & O’Donoghue LLP

5301 WiSConSin Ave., NW, Suite 800
Washington, DC 20015

Telephone No. :(202)3 62-0041
Facsimile No. :(202)3 62-2640
rrichardson@odonoghuelaw.com

Case 1:18-cv-01423 Document 1 Filed 11/16/18 Page 8 of 8 Page|D# 8

CERTIFICATE OF SERVICE
This is to certify that a copy of the foregoing Complaint has been served by
certified mail, as required by 502(h) of the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1132(h) this 16th day ofNovember, 2018 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 43 00

111 l Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor
200 Constitution Ave., N.W.
Washington, DC 20210

Attention: Assistant Solicitor for
Plan Benefits Security

/% g f
John R. Harney, Bar No. 41520
Counsel for Plaintiff Funds

O'Donoghue & O'Donoghue LLP
5301 Wisconsin Ave., NW, Suite 800
Washington, DC 20016

Telephone No.: (202)362-0041
Facsirnile No.: (202)3 62-2640
iharnev@odonoghuelaw.corn

   

 

310403_1

